                  Case 2:20-cv-01654-MJP Document 6 Filed 03/02/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          DERRICK LOUIS CARTER,                              CASE NO. C20-1654 MJP

11                                  Petitioner,                ORDER DIRECTING THE UNITED
                                                               STATES TO ANSWER § 2255
12                   v.                                        PETITION

13          UNITED STATES OF AMERICA,

14                                  Respondent.

15

16          This matter comes before the Court on Petitioner’s Motion to Set Aside Sentence

17   pursuant to 28 U.S.C. § 2255. (Dkt. No. 1.) After a preliminary review of the motion, the Court

18   ORDERS as follows:

19          (1)      Within forty-five (45) days of entry of this Order, the United States shall file and

20   serve an Answer in accordance with Rule 5 of the Rules Governing Section 2255 Cases in

21   United States District Courts. As part of its Answer, the United States shall state its position as to

22   whether an evidentiary hearing is necessary, whether any discovery is necessary, whether there is

23

24


     ORDER DIRECTING THE UNITED STATES TO ANSWER § 2255 PETITION - 1
                   Case 2:20-cv-01654-MJP Document 6 Filed 03/02/21 Page 2 of 2




 1   any issue as to abuse or delay under Rule 9, and whether Petitioner’s motion is barred by the

 2   statute of limitations.

 3           (2)      On the face of its Answer, the United States shall note this matter for the fourth

 4   Friday following the filing of its Answer, and the Clerk shall note the matter on the Court’s

 5   docket accordingly. Petitioner may file a Reply to the Answer no later than that noting date.

 6           The clerk is ordered to provide copies of this order to Petitioner and to all counsel.

 7           Dated March 2, 2021.

 8                                                          A
                                                            Marsha J. Pechman
 9
                                                            United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DIRECTING THE UNITED STATES TO ANSWER § 2255 PETITION - 2
